The court at G-eneral Term held:
Dorsheimer, Bacon & Deyo, for appellants.
Julian T. Davies and Roger Foster, for respondents.
“After settlement of a general term order and the taxation of costs, the entry of judgment follows as matter of course. It is the clerk’s duty to see that the judgment conforms to the order. Neither the law nor the practice of the court requires notice of entry of judgment to be given. The question was made, not that the judgment did not follow the order, but that the judgment did not express the intent of the court. This was not a question for the special term to pass upon.
Opinion Per Curiam.
Order affirmed, with $10 costs.